Citation Nr: 9906512	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  97-12 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for conversion reaction, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from January 1941 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an March 1996 rating decision, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) increased the disability 
evaluation for conversion reaction from noncompensable to 10 
percent disabling.


REMAND

In his Form 9 filing dated in March 1997, the appellant 
indicated that, since his VA Compensation and Pension 
examination in March 1996, he has received several treatments 
for his conversion reaction at the West Palm Beach, Florida 
VA Medical Center (VAMC).  He also referred to relevant 
treatment records from the Philadelphia, Pennsylvania VAMC, 
but he did not specify those dates of treatment.  Finally, 
review of the record reveals that the appellant has recently 
been treated at both the Crestview Center of Nursing & 
Rehabilitation in Philadelphia, PA and the Beverly Oaks 
Nursing & Rehabilitation Center in Melbourne, FL.  The Board 
is of the opinion that these records should be obtained 
before the case is decided.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the appellant and 
request the names, addresses and approximate 
treatment dates of all post- service providers of 
treatment for his conversion reaction which are 
not of record.  After securing appropriate 
releases from the appellant, attempts to secure 
copies of records pertaining to any indicated 
private medical care should be undertaken, to 
include records from the Crestview Center of 
Nursing & Rehabilitation in Philadelphia, PA and 
the Beverly Oaks Nursing & Rehabilitation Center 
in Melbourne, FL.

2.  The appellant is hereby informed of his right 
to present any additional evidence or argument 
while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet.App. 129, 141 (1992);  Booth 
v. Brown, 8 Vet.App. 109 (1995); and Falzone v. 
Brown, 8 Vet.App. 398 (1995).

3.  The RO should obtain all records of the 
appellant's treatment at the VAMC in West Palm 
Beach, FL since March 1996.  The RO should also 
contact the appellant in order to clarify the 
date(s) of his treatment at the VAMC in 
Philadelphia, PA, and seek obtain those records of 
treatment during the time period indicated.

4.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.  Then, after 
considering the provisions of 38 C.F.R. 
§ 3.327(a), the RO should undertake any additional 
development required.

5.  After completion of the above- referenced 
development, the RO should readjudicate the issue 
presently certified for appeal to the Board with 
consideration given to all of the evidence of 
record, including any additional medical evidence 
obtained by the RO pursuant to this remand.  If 
any benefit sought on appeal, for which a notice 
of disagreement has been filed, remains denied, 
the appellant should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).




- 4 -


